DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered. 
Claims 1, 8 – 11, 15, 18, 23, 30, 37 – 40, 44 – 47, 51, 59, 62 are amended; Claims 6, 20, 28, 35, 56, 64 are cancelled; Claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 – 63, 65, 66 are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 – 63, 65, 66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 5, 7, 8, 12 - 19, 21 – 27, 29 – 34, 36, 37, 41 – 44, 48 - 55, 57 – 63, 65, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20170094700 A1) in view of Van Der Velde et al. (US 20180124622 A1) and R2-151479 - WLAN measurement reporting, hereinafter Ericsson. 

Regarding claim 1, HONG et al. discloses a method (HONG et al., FIG. 1) of wireless communication at a network entity (HONG et al., FIG. 1, eNB 102), comprising: 
receiving, a user equipment (UE) capability message (HONG et al., FIG. 1, UE 100; [0064] the eNB may request the UE radio access capability transmission) and a reporting message from a UE (HONG et al., [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), 
HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
determining whether the UE is capable of communicating over the unlicensed spectrum and supports WLAN measurements based on the UE capability message and the reporting message (HONG et al., [0064] the eNB requests the UE radio access capability transmission for LTE-WLAN aggregation using a WLAN radio resource to determine whether the UE supports the LTE-WLAN aggregation technology or to determine WLAN band information that the UE supports; [0065] the UE reports the LWA capability and WLAN band information); 
transmitting a measurement configuration message including a measurement configuration identifier to the UE (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE) in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (HONG et al., [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
transmitting a measurement purpose message as a flag within the measurement configuration message to the UE (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement purpose message indicates at least that the measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claims 2, 12, 16, 24, 31, 41, 48, 52, Hong et al. -.Van Der Velde et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements (Van Der Velde et al., [0071] the act of measuring interference by the mobile device may be triggered as a result of the mobile device having received a request for measuring interference from the base station) for each WLAN access point within a geographic area of the UE corresponding to the measurement configuration identifier (HONG et al., [0069] the measurement report may include WLAN state information, such as each WLAN connection status and the quality of access of a WLAN radio resource, which is measured by the UE based on the measurement configuration information). The motivation is the same as in claim 1.

Regarding claims 3, 13, 17, 25, 32, 42, 49, 53, Hong et al. -.Van Der Velde et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements (Van Der Velde et al., [0072] the triggers or conditions which prompt the mobile device to measure interference may themselves be controlled or specified by the network) for each WLAN access point over the unlicensed spectrum corresponding to the measurement configuration identifier (Ericsson, [section 2.2.2] the eNB can configure which metric(s) (out of, at least, WLAN Beacon RSSI, BSS load, UL backhaul rate, DL backhaul rate) the UE shall include in the measurement report).  The motivation is the same as in claim 1.

Regarding claims 4, 14, 26, 33, 43, 50, 54, Hong et al. -.Van Der Velde et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements (Van Der Velde et al., [0073] the configuration information may include specific instructions or parameters which enable the mobile device to perform the measurements and report the measurements in a manner determined by the network) for a subset of WLAN access points of one or more WLAN access points within a geographic area of the UE corresponding to the measurement configuration identifier (Ericsson, [section 2.2.2] the UE shall report a list of BSSIDs and the corresponding measurement in the measurement report).  The motivation is the same as in claim 1.

Regarding claim 5, 19, 27, 34, 55, Hong et al. -.Van Der Velde et al. – Ericsson discloses the measurement configuration message triggers the UE to perform WLAN measurements (Van Der Velde et al., [0073] the configuration information may include specific instructions or parameters which enable the mobile device to perform the measurements and report the measurements in a manner determined by the network) for each WLAN access point corresponding to the measurement configuration identifier (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).  The motivation is the same as in claim 1.

Regarding claim 7, 21, 29, 36, 57, Hong et al. -.Van Der Velde et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements for the one or more WLAN access points (Ericsson, [section 2.2.2] it should also be possible that the UE reports measurements for other WLANs than those indicated by the network and the eNB can be made aware of if there are non-operator WLANs in the same area) without including the measurement configuration identifier (Van Der Velde et al., [0074] no request for measuring may be transmitted to the mobile device to prompt interference measuring, and so the present invention does not require that the configuration information is provided).  The motivation is the same as in claim 1.

Regarding claim 8, HONG et al. discloses a method (HONG et al., FIG. 1) of wireless communication at a user equipment (UE) (HONG et al., FIG. 1, UE 100), comprising: 
receiving a measurement configuration message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) as a flag within a measurement purpose message from a network entity (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message includes a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE) and triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address), and 
wherein the measurement purpose message indicates that the one or more measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE); 
determining a measurement configuration of the UE based on the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information); and 
performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE and in accordance with receiving the measurement configuration message (HONG et al., [0068] the UE obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points.
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 15, HONG et al. discloses a method (HONG et al., FIG. 1) of wireless communication at a user equipment (UE) (HONG et al., FIG. 1, UE 100), comprising: 
transmitting a UE capability message and a reporting message to a network entity (HONG et al., [0064] the eNB may request the UE radio access capability transmission; [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), 
wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
receiving a measurement configuration message including a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
receiving a measurement purpose message as a flag within the measurement configuration message (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), and 
performing one or more measurements for the one or more WLAN access points based on the measurement configuration message and the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) and in accordance with receiving the measurement configuration message (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points; and the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claims 22, 58, 66, Hong et al. -.Van Der Velde et al. – Ericsson discloses reporting, to the network entity, a highest ranked WLAN access point in accordance with performing the one or more measurements for the one or more WLAN access points (Ericsson, [section 2.2.2] according to current measurement framework the UE will report the 8 best cells, the same thing will be applied to the WLAN measurement reporting).

Regarding claim 23, HONG et al. discloses a non-transitory computer-readable medium storing computer executable code for wireless communications at a network entity (HONG et al., [0098] an eNB that transmits RRCConnectionReconfiguration message including tunnel bearer configuration information to a UE inherently comprises a memory), comprising: 
code for receiving a user equipment (UE) capability message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) and a reporting message from a UE (HONG et al., [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum  (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
code for determining whether the UE is capable of communicating over the unlicensed spectrum and supports WLAN measurements based on the UE capability message and the reporting message (HONG et al., [0064] the eNB requests the UE radio access capability transmission for LTE-WLAN aggregation using a WLAN radio resource to determine whether the UE supports the LTE-WLAN aggregation technology or to determine WLAN band information that the UE supports; [0065] the UE reports the LWA capability and WLAN band information); 
code for transmitting a measurement configuration message including a measurement configuration identifier to the UE (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE) in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (HONG et al., [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
code for transmitting a measurement purpose message as a flag within the measurement configuration message to the UE (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement purpose message indicates at least that the measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 30, HONG et al. discloses an apparatus for wireless communications at a network entity (HONG et al., FIG. 8), comprising: a memory (HONG et al., [0098] an eNB that transmits RRCConnectionReconfiguration message including tunnel bearer configuration information to a UE inherently comprises a memory); and a processor coupled to the memory (HONG et al., FIG. 8, controller 810) and configured to: 
receive a user equipment (UE) capability message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) and a reporting message from a UE (HONG et al., [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
determine whether the UE is capable of communicating over the unlicensed spectrum and supports WLAN measurements based on the UE capability message and the reporting message (HONG et al., [0064] the eNB requests the UE radio access capability transmission for LTE-WLAN aggregation using a WLAN radio resource to determine whether the UE supports the LTE-WLAN aggregation technology or to determine WLAN band information that the UE supports; [0065] the UE reports the LWA capability and WLAN band information); 
transmit a measurement configuration message including a measurement configuration identifier to the UE (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE) in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (HONG et al., [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
transmit a measurement purpose message either separately or with as a flag within the measurement configuration message to the UE (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement purpose message indicates at least that the measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 37, HONG et al. discloses a non-transitory computer-readable medium storing computer executable code for wireless communications at a user equipment (UE) (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory), comprising: 
code for receiving a measurement configuration message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) as a flag within a measurement purpose message from a network entity (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message includes a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE) and triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address), and 
wherein the measurement purpose message indicates that the one or more measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE); 
code for determining a measurement configuration of the UE based on the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information); and 
code for performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE and in accordance with receiving the measurement configuration message (HONG et al., [0068] the UE obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 44, HONG et al. discloses an apparatus for wireless communications at a user equipment (UE) (HONG et al., FIG. 7), comprising: a memory (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory); and a processor coupled to the memory (HONG et al., FIG. 7, controller 710) and configured to: 
receive a measurement configuration message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) as a flag within a measurement purpose message from a network entity (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message includes a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE) and triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address), and 
wherein the measurement purpose message indicates that the one or more measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE); 
determine a measurement configuration of the UE based on the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information); and 
perform the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE and in accordance with receiving the measurement configuration message (HONG et al., [0068] the UE obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, and wherein the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 51, HONG et al. discloses a non-transitory computer-readable medium storing computer executable code for wireless communications at a user equipment (UE) (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory), comprising: 
code for transmitting a UE capability message and a reporting message to a network entity (HONG et al., [0064] the eNB may request the UE radio access capability transmission; [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
code for receiving a measurement configuration message including a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
code for receiving a measurement purpose message as a flag within the measurement configuration message (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), and 
code for performing one or more measurements for the one or more WLAN access points based on the measurement configuration message and the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) and in accordance with receiving the measurement configuration message (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 59, HONG et al. discloses an apparatus for wireless communications at a user equipment (UE) (HONG et al., FIG. 7), comprising: a memory (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory); and a processor coupled to the memory (HONG et al., FIG. 7, controller 710) and configured to: 
transmit a UE capability message and a reporting message to a network entity (HONG et al., [0064] the eNB may request the UE radio access capability transmission; [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements  (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
receive a measurement configuration message including a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
receive a measurement purpose message as a flag within the measurement configuration message (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), and 
perform one or more measurements for the one or more WLAN access points based on the measurement configuration message and the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) and in accordance with receiving the measurement configuration message (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Van Der Velde et al. for example, from an analogous field of endeavor (Van Der Velde et al., [0061] in a standalone LTE-U system, the unlicensed spectrum is used to carry system and control information which is critical to the operation of the network) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points (Van Der Velde et al., [0061] a mobile terminal may be configured by the network to perform and report hidden node measurements based on which the network may determine to take an action, for example, switching LAA channel).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Van Der Velde et al. with the system of Hong et al. in order to calculate interference at the mobile device (Van Der Velde et al., [0064]) and determine if a hidden node exists (Van Der Velde et al., [0097]).
Hong et al. and Van Der Velde et al. do not disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] the UE shall report to the eNB when a neighbour WLAN becomes better than a threshold and the serving WLAN becomes worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Van Der Velde et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Claims 9, 10, 11, 38, 39, 40, 45, 46, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., Van Der Velde et al. and Ericsson, as applied to claims 8 or 37 or 44 above, further in view of Belghoul et al. (US 20170135147 A1).

Regarding claims 9, 38, 45, Hong et al. - Van Der Velde et al. - Ericsson disclose determining that the one or more measurements correspond to one or more LWA measurements (HONG et al., [0065] the UE may report an LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports and a separate capability bit to indicate that the UE supports an LTE-WLAN interworking and an aggregation function, in accordance with [0120] where the eNB configures a WLAN measurement operation for LTE-WLAN aggregation technology, with respect to the UE capability through the RRC connection reconfiguration message).
Hong et al. - Van Der Velde et al. - Ericsson do not expressly disclose determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged.
Belghoul et al., for example from an analogous field of endeavor (Belghoul et al., [0088] a wireless device and a base station may establish a communication link that aggregates radio resources according to cellular communication technology/LTE or UMTS and a wireless local area networking technology/Wi-Fi, where the communication link may aggregate radio resources according to LWA, LWIP, or any other technique for aggregating radio resources of multiple wireless communication technologies) discloses determining that a Wi-Fi radio of the UE is engaged (Belghoul et al., [0085] the wireless device may determine to suspend radio resource aggregation in order to perform some wireless communication activity according to wireless local area networking technology/Wi-Fi); and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged (Belghoul et al., [0088] the wireless communication activity according to wireless local area networking technology/Wi-Fi could include scanning/probing for alternative services/networks available according to the second wireless communication technology, such as according to Wi-Fi AP scanning procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged as taught by Belghoul et al. with the combined system of Hong et al. - Van Der Velde et al. - Ericsson in order to allow the UE to perform wireless transaction with via Wi-Fi (Belghoul et al., [0095]).

Regarding claims 10, 39, 46, Hong et al. - Van Der Velde et al. - Ericsson disclose determining that the one or more measurements are not to be used for the LWA or correspond to one or more unlicensed cellular operations (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which WLANs (BSSID/SSID/HESSID) the UE shall trigger a measurement reporting event for, by referring to the broadcasted identifiers).
Hong et al. - Van Der Velde et al. - Ericsson do not expressly disclose determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged.
Belghoul et al., for example from an analogous field of endeavor (Belghoul et al., [0088] a wireless device and a base station may establish a communication link that aggregates radio resources according to cellular communication technology/LTE or UMTS and a wireless local area networking technology/Wi-Fi, where the communication link may aggregate radio resources according to LWA, LWIP, or any other technique for aggregating radio resources of multiple wireless communication technologies) discloses determining that a Wi-Fi radio of the UE is engaged (Belghoul et al., [0085] the wireless device may determine to suspend radio resource aggregation in order to perform some wireless communication activity according to wireless local area networking technology/Wi-Fi); and performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged (Belghoul et al., [0088] the wireless communication activity according to wireless local area networking technology/Wi-Fi could include scanning/probing for alternative services/networks available according to the second wireless communication technology, such as according to Wi-Fi AP scanning procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged as taught by Belghoul et al. with the combined system of Hong et al. - Van Der Velde et al. - Ericsson in order to allow the UE to perform wireless transaction with via Wi-Fi (Belghoul et al., [0095]).

Regarding claims 11, 40, 47, Hong et al. - Van Der Velde et al. - Ericsson disclose determining that the one or more measurements correspond to one or more LWA measurements (HONG et al., [0065] the UE may report an LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports and a separate capability bit to indicate that the UE supports an LTE-WLAN interworking and an aggregation function, in accordance with [0120] where the eNB configures a WLAN measurement operation for LTE-WLAN aggregation technology, with respect to the UE capability through the RRC connection reconfiguration message).
Hong et al. - Van Der Velde et al. - Ericsson do not expressly disclose determining that one or more resources required for performing the one or more LWA measurements is engaged for unlicensed spectrum communications; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of the one or more LWA measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to the one or more LWA measurements and that the one or more resources required for performing the LWA measurements is engaged for the unlicensed spectrum communications.
Belghoul et al., for example from an analogous field of endeavor (Belghoul et al., [0088] a wireless device and a base station may establish a communication link that aggregates radio resources according to cellular communication technology/LTE or UMTS and a wireless local area networking technology/Wi-Fi, where the communication link may aggregate radio resources according to LWA, LWIP, or any other technique for aggregating radio resources of multiple wireless communication technologies) discloses determining that one or more resources required for performing the one or more LWA measurements is engaged for unlicensed spectrum communications (Belghoul et al., [0085] the wireless device may determine to suspend radio resource aggregation in order to perform some wireless communication activity according to wireless local area networking technology/Wi-Fi); and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of the one or more LWA measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to the one or more LWA measurements and that the one or more resources required for performing the LWA measurements is engaged for the unlicensed spectrum communications (Belghoul et al., [0088] the wireless communication activity according to wireless local area networking technology/Wi-Fi could include scanning/probing for alternative services/networks available according to the second wireless communication technology, such as according to Wi-Fi AP scanning procedures).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining that one or more resources required for performing the one or more LWA measurements is engaged for unlicensed spectrum communications; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of the one or more LWA measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to the one or more LWA measurements and that the one or more resources required for performing the LWA measurements is engaged for the unlicensed spectrum communications as taught by Belghoul et al. with the combined system of Hong et al. - Van Der Velde et al. - Ericsson in order to allow the UE to perform wireless transaction with via Wi-Fi (Belghoul et al., [0095]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liao et al. (US 20180013500 A1) is cited to show a UE that may perform one or more operations depending on which one or more of the features of LWA, LWI, RCLWI, LWIP and LAA is/are enabled or otherwise activated, where the UE may detect IDC interference between two or more RATs of the plurality of RATs utilized by the UE for wireless communications and perform one or more of adjusting a TX power level when transmitting using one or more RATs of the plurality of RATs in an event that one or more the features of LWA, RCLWI, LWIP and LAA is/are enabled; prioritizing measurement of Wi-Fi channels in an event that at least one of the features of LWA, RCLWI and LWIP is enabled; and skipping an interfered frequency that suffers the IDC interference in a measurement report sent to network node by reporting measurements on one or more frequencies except for the interfered frequency in an event that LAA is enabled, which is similar to aspects of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.P./Examiner, Art Unit 2416    

/AJIT PATEL/Primary Examiner, Art Unit 2416